Citation Nr: 1720512	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO. 13-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for a left knee disability, now diagnosed as left knee osteoarthritis. 

5. Entitlement to an increased disability rating in excess of 10 percent for right knee osteoarthritis (a right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980, and from March 1982 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record. 
 
The issues of entitlement to service connection for a left knee disability and entitlement to an increased disability rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence received since the last final decision on the issue of service connection for diabetes mellitus is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.

2. Evidence received since the last final decision on the issue of service connection for a left knee disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.

3. The Veteran has a current disability manifested by diabetes mellitus.

4. The evidence is at least in relative equipoise as to whether symptoms of the Veteran's diabetes mellitus first manifested during service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The applications to reopen claims of service connection and the underlying claim of service connection for diabetes mellitus have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Applications to Reopen Claims of Service Connection for 
Diabetes Mellitus and for a Left Knee Disability

Generally, a claim which has been denied in a final unappealed decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). The inquiry must also determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118.

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran's claim of service connection for a left disability was previously denied by the RO in April 2002 because it was determined that the Veteran did not demonstrate a current left knee disability. The Veteran did not appeal the April 2002 rating decision. Therefore, the April 2002 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran's claim of service connection for diabetes mellitus was previously denied by the RO in August 2005 because it was determined that the diabetes mellitus was not etiologically related to his active service. The Veteran initiated an appeal with submission of a Notice of Disagreement in March 2006, he did not timely perfect the appeal following issuance of the Statement of the Case. Therefore, the August 2005 rating decision became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

Since the last final disallowance of the claims of service connection, evidence that has been associated with the claims file includes post-service private and VA treatment records, and lay statements from the Veteran, including his testimony at the August 2016 Board hearing. As relevant to the claim of service connection for diabetes mellitus, the Veteran testified at the Board hearing that he experienced symptoms suggestive of diabetic neuropathy during service and that he was told by at least one service physician that he was borderline diabetic. This evidence addresses an unestablished fact that is necessary to substantiate the claim; specifically, the new evidence suggests that the Veteran experienced symptoms attributable to diabetes mellitus during service that went undiagnosed until his post-service diagnosis in 2004. 

As relevant to the claim of service connection for a left knee disability, the recent private treatment records reflect a diagnosis of left knee osteoarthritis. Therefore, this evidence addresses an unestablished fact that is necessary to substantiate the claim; specifically, the newly-submitted private treatment records indicate the presence of a current left knee disability. In addition, the Veteran testified at the Board hearing that he experienced a left knee injury during service. Presuming the credibility of the Veteran's testimony, this new evidence also addresses an unestablished fact that is necessary to substantiate the claim.

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, the Board finds that the additional evidence received since the last final disallowance of the claims is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for diabetes mellitus and for a left knee disability. 

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Private and VA treatment records reflect a current diagnosis of diabetes mellitus. These records reflect current treatment with a restricted diet and an oral hypoglycemic medication. The private treatment records also reflect that the Veteran reported neuropathy symptoms in his feet. 

After a review of all the lay and medical evidence, the evidence supports a finding that the Veteran's diabetes mellitus is etiologically related to his service. Specifically, while the Veteran was noted formally diagnosed with diabetes mellitus until 2004, two years after service separation, the evidence supports a finding that symptoms of diabetes mellitus began during service. 

A February 1988 service examination report reflects that the Veteran's blood tested positive for the presence of glucose. The service physician noted that the Veteran was "spilling glucose," but that the Veteran's blood glucose level was within normal limits. The service physician also noted that repeat urinalysis was negative for the presence of glucose. 

Additional service medical records document the Veteran's blood glucose levels at various times throughout his service. These reports document a blood glucose level in milligrams per deciliter (mg/dL) and provide a normal reference range. The documented blood glucose levels, in chronological order, are as follows (elevated blood glucose levels are in bold): October 1998 - 110 mg/dL (normal); January 1989 - 118 mg/dL (high); August 1990 - 80 mg/dL (normal); April 1991 - 89 mg/dL (normal); November 1993 - 82 mg/dL (normal); August 1994 - 99 mg/dL (normal); January 1995 - 96 mg/dL (normal); May 1995 - 117 mg/dL (high); October 1996 - 87 mg/dL (normal); and February 1997 - 78 mg/dL (normal). 

Upon service separation examination in November 2001, the Veteran reported that "immediately after consumption of food [his] system, urine, blood sugar increases and then decreases over a period of time." A contemporaneous laboratory report documented a blood glucose level of 115 mg/dL; this report indicated that the measured blood glucose level was high. 

Private treatment records dated as early as July 2004 reflect a diagnosis of diabetes mellitus. A July 2004 private laboratory report documented a blood glucose level of 131 mg/dL; this report indicated that the measured blood glucose level was high. Additional records reflect that beginning in January 2005, the Veteran reported paresthesias in his hands and feet, which the private physician noted could be indicative of early diabetic neuropathy. 

In a March 2005 statement, the Veteran indicated that "it is evident in [his] medical records ... that [he] had a problem with sugar regulation" during service. He further noted that he "had problems with controlling [his] sugar. [His] urine glucose level always increase[d] after" he ate. He noted that he was diagnosed with diabetes mellitus in August 2004. 

In a May 2009 statement, the Veteran indicated that he had varying blood glucose levels during service, but he was not properly monitored for diabetes mellitus by service personnel. See also November 2009 Statement. He also reported experiencing occasional numbness and tingling in his feet, which he believed to be early signs of his diabetes, but instead were attributed to other conditions by service clinicians. The Veteran reported that following service, blood glucose testing revealed pre-glucose levels until he was diagnosed with diabetes in July 2004. 

During the August 2016 Board hearing, the Veteran testified that he had varying blood and urine glucose levels during service. He reported that in 1991, he was told by a Navy physician that he was borderline diabetic, but was not placed on a restrictive diet or prescribed any medication; instead, he reported being told to exercise more to "burn that sugar." See Hearing Transcript pp. 5-6. The Veteran also testified that he experienced tingling sensations in his feet during service, but that these complaints were not properly evaluated or diagnosed during service. 

The weight of the evidence is at least in relative equipoise as to whether symptoms of the Veteran's diabetes mellitus first manifested during service. Service medical records reflect that the Veteran experience several instances of elevated systemic glucose levels during service; notably in February 1988 (urine), January 1989 (blood), May 1995 (blood), and upon service separation examination in November 2001 (blood). In addition, the Veteran testified during the August 2016 Board hearing that he was told by at least one service physician that he was borderline diabetic, and that he experienced paresthesias in his feet during service. While neither fact is recorded in the service medical records, the Board finds these contentions competent and credible. The Veteran is competent to report symptoms that he perceives through his senses, such as tingling sensations in his feet. See Layno, 6 Vet. App. at 469. In addition, his contentions are consistent with additional evidence of record; specifically, the service medical records that reflect elevated blood glucose levels and post-service private treatment records that reflect similar complaints of bilateral feet paresthesias, which were linked to diabetic neuropathy. 

Private medical records establish July 2004 as the date of diagnosis of the Veteran's diabetes mellitus. However, the onset of a disability does not necessarily correlate with the date of diagnosis. See e.g., 38 C.F.R. § 3.307(c); DeLisio v. Shinseki, 25 Vet. App. 45, 58-59 (2011) (requiring the Board to examine all facts, rather than mechanically relying on the date of diagnosis, to determine the date whereupon the condition arose). While the Veteran was not formally diagnosed with diabetes mellitus until 2004, the lay and medical evidence together suggest that he experienced symptoms of diabetes mellitus during service. 

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection. For these reasons, the Board finds that the criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of service connection for diabetes mellitus is granted. 

New and material evidence having been received, the appeal to reopen a claim of service connection for a left knee disability is granted. 

Service connection for diabetes mellitus is granted. 


REMAND

During the August 2016 Board hearing, the Veteran testified that his right knee disability has worsened since the last VA examination. In addition, the Veteran was last afforded a VA examination regarding his claimed left knee disability in November 2001; at that time, the VA examiner found no evidence of a current left knee disability. The August 2016 VA examiner found evidence of a current left disability, but provided no opinion regarding the etiology of the left knee disability. As the Veteran has alleged worsening of his right knee disability since the last VA examination and an etiological opinion is needed regarding the left knee disability, a new VA examination is warranted. 


Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Record Center, or the appropriate repository, and request that it forward any and all service treatment records from the Veteran's first period of service (September 1976 to September 1980). All received records should be associated with the claims file. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2. Contact the Veteran and request that he submit any service treatment or personnel records in his possession. All submitted records should be associated with the claims file.

Also, request that he identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for a VA orthopedic examination to assist in determining the nature and ETIOLOGY of the claimed LEFT knee disability, and to assist in determining the nature and SEVERITY of the RIGHT knee disability. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should provide a detailed explanation and rationale for why such could not, or should not, be accomplished.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

IN ADDITION, the examiner should elicit and document a full and complete history from the Veteran regarding any claimed in-service left knee injury. Then, based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the examiner should provide the following opinions:

a. Did the Veteran's current left knee disability first manifest during service?

b. If not, did the Veteran's left knee osteoarthritis manifest to a compensable degree within one year of service separation?

c. If not, is the Veteran's current left knee disability otherwise etiologically related to any aspect of his service?

d. If not, is the Veteran's current left knee disability caused or aggravated by the service-connected right knee disability?

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*A February 1982 service medical examination report reflects a normal lower extremity examination; the service physician noted no current diagnoses or defects. In the accompanying Report of Medical History form, the Veteran denied current symptoms or a history of symptoms of a "trick" or locked knee.

*A December 2000 service treatment record reflects that the Veteran reported three weeks of left knee pain without trauma. The service physician noted full range of motion with pain at full flexion, slight valgus stress laxity, minimal joint effusion, and tenderness to palpation over the medial collateral ligament. The service physician diagnosed a left medial collateral ligament strain.

*Upon VA examination in November 2001, the Veteran reported bilateral knee pain for the preceding five or six years, primarily with prolonged walking and stair negotiation; he also reported occasional swelling. The VA examiner documented a normal physical examination except knee flexion limited, without pain, to 130 degrees. Following examination, the VA examiner diagnosed mild left knee pain.

*A March 2009 private treatment record reflects that the Veteran reported bilateral knee pain "for several years." The private physician noted lateral joint line pain, and a weakly-positive McMurray's sign. The physician diagnosed bilateral osteoarthritis and questionable left lateral meniscal tear, but noted that current X-rays documented no pathology.

*A March 2009 private physical therapy examination report reflects that the Veteran reported a gradual onset of bilateral knee pain over the preceding two-to-three years.

*In an August 2009 statement, the Veteran indicated that he injured his left knee during his first period of service while stationed in Japan. 

*An April 2010 private treatment record reflects that the Veteran reported continued bilateral knee pain, which is aggravated by occupational duties including "significant stair-climbing and walking." The private physician noted that a recent magnetic resonance imaging study report documented "some nonspecific changes of osteoarthritis of both knees, otherwise unremarkable." The physician diagnosed "early osteoarthritis."

*In a November 2010 statement, the Veteran reported that he experienced a "serious knee injury that happened in Sasebo, Japan," during his first period of service. He reported receiving medical treatment from the Naval Hospital at Subic Bay. 

*A July 2013 VA physical therapy consultation record reflects that the Veteran reported bilateral knee pain for the preceding 12 years.

*Upon VA examination for the right knee in May 2015, the VA examiner noted that "although abnormalities for the left knee were found on exam[ination], this was not further evaluated." Specifically, the VA examiner documented limited knee flexion due to pain, full knee extension with pain, and medial joint line tenderness to palpation.

*During the August 2016 Board hearing, the Veteran testified that he injured his left knee in 1978 while stationed in Japan. While the Veteran did not describe the details of the injury, he reported that the left knee became swollen and produced immense pain. He also reported that in the subsequent 18 months, his left knee would often collapse, resulting in falls.

*An August 2016 private examination report reflects that the Veteran reported bilateral knee pain, which "had been going on for years." The private physician noted current X-ray reports, and diagnosed bilateral knee osteoarthritis, which he described as "significant."

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that portions of the Veteran's service treatment records during his first period of service (September 1976 to September 1980) appear to be missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during this period of service as rationale for any opinion provided.

5. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


